194 F.2d 539
Glen Earl LOSINGER, Appellant,v.Earnest C. BROOKS, Commissioner of Corrections for State of Michigan, Appellee.
No. 11151.
United States Court of Appeals Sixth Circuit.
February 22, 1952.

Appeal from the United States District Court for the Eastern District of Michigan at Detroit; Arthur F. Lederle, Judge.
Counsel for appellant not represented.
Stephen J. Roth, Perry A. Maynard, and Edmund E. Shepherd, all of Lansing, Mich., for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case was heard upon the record, briefs of counsel for respective parties and oral presentation by counsel for the appellee;


2
And it appearing to the Court that the appellant has not exhausted his available State remedies;


3
It is ordered that the judgment of the District Court dismissing his petition for habeas corpus be and is affirmed. Darr v. Burford, 339 U.S. 200, 70 S. Ct. 587, 94 L. Ed. 761.